The Court
(Thruston, J., absent,)
at November term, 1821, instructed the jury, 1st! That the plaintiff must prove a trespass in the County of Alexandria, in the District of Columbia.
2d.
(Cránch, O. J., strongly doubting.)
That the injuries done on the Virginia side of the line might be given in evidence under the alia enormia ; and
3d. That an entry on the district part of the close, with intent to do the injury on the other part, was a trespass.
See Pope v. Davies, 2 Camp. 266; Bulwer’s case, 7 Co. 1; Doulson v. Matthews, 4 T. R. 503; Mostyn v. Fabrigas, Cowp. 164; Alves v. Hodgson, 7 T. R. 241.
Verdict for the plaintiff, $100.
A motion for a new trial, upon a suggestion of misdirection of the jury by the Court, as to the admission of evidence of injuries done in Virginia under alia enormia, (those injuries being of themselves- substantial causes of action in Virginia,)